 1   XAVIER BECERRA
     Attorney General of California
 2   SARA J. DRAKE
     Senior Assistant Attorney General
 3   T. MICHELLE LAIRD
     Supervising Deputy Attorney General
 4   WILLIAM P. TORNGREN
     Deputy Attorney General
 5   TIMOTHY M. MUSCAT
     Deputy Attorney General
 6   State Bar No. 148944
      1300 I Street, Suite 125
 7    P.O. Box 944255
      Sacramento, CA 94244-2550
 8    Telephone: (916) 210-7779
      Fax: (916) 323-2319
 9    E-mail: Timothy.Muscat@doj.ca.gov
     Attorneys for Defendants
10

11                            IN THE UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13

14

15   CHICKEN RANCH RANCHERIA OF ME-                     1:19-cv-00024-AWI-SKO
     WUK INDIANS, BLUE LAKE
16   RANCHERIA, and, CHEMEHUEVI
     INDIAN TRIBE,
17                                                     STIPULATION AND ORDER TO
                                           Plaintiffs, MODIFY SCHEDULING ORDER
18
                    v.
19
                                                        (Doc. 15)
20   GAVIN NEWSOM, Governor of California,
     and STATE OF CALIFORNIA,
21
                                         Defendants.
22

23          Pursuant to the United States District Court, Eastern District of California Local Rules,

24   Rule 143, Lester J. Marston and David B. Dehnert, attorneys for plaintiffs Chicken Ranch

25   Rancheria of Me-Wuk Indians, Blue Lake Rancheria, Chemehuevi Indian Tribe, and Hopland

26   Band of Pomo Indians (collectively, Plaintiffs), on the one hand, and Timothy M. Muscat and

27   William P. Torngren, Deputy Attorneys General, attorneys for defendants Gavin Newsom, in his

28   official capacity as Governor of the State of California, and defendant State of California

                                                 1
 1   (collectively, Defendants), on the other hand, stipulate as follows:

 2          On March 26, 2019, the Court filed the Scheduling Order in this case that established

 3   several due dates, including the filing of a Joint Record of Negotiations (Joint Record) on or

 4   before May 6, 2019. Counsel for Plaintiffs and Defendants have been working diligently and

 5   cooperatively in preparing a single Joint Record pursuant to the Court’s Scheduling Order.

 6   However, given the over four-year history of ongoing and extensive compact negotiations

 7   between the parties under the Indian Gaming Regulatory Act, 25 U.S.C §§ 2701-2721, 18 U.S.C.

 8   §§ 1166-1167, the parties will require an additional thirty days to complete and file the Joint

 9   Record on or before June 5, 2019. The parties are working diligently to promote judicial

10   economy by reviewing the thousands of pages of potential documents for the record and

11   eliminating documents that are not necessary for this case’s adjudication by the Court. This is the

12   first request by the parties to modify the Scheduling Order to extend the time for filing the Joint

13   Record, and granting this stipulation will not impact any other Scheduling Order due date.

14   Dated: May 3, 2019
                                                     RAPPORT AND MARSTON
15
                                                       /s/ LESTER J. MARSTON (as authorized
16                                                            on May 3, 2019)
                                                     By: ______________________________________
17                                                       LESTER J. MARSTON
                                                         Attorney for Plaintiffs Chicken Ranch
18                                                       Rancheria of Me-Wuk Indians, Chemehuevi
                                                         Indian Tribe, and Hopland Band of Pomo
19                                                       Indians
20   Dated: May 3, 2019
                                                     DEHNERT LAW, PC
21
                                                       /s/ DAVID B. DEHNERT (as authorized
22                                                            on May 3, 2019)
                                                     By: ______________________________________
23                                                       DAVID B. DEHNERT
                                                         Attorney for Plaintiff Blue Lake Rancheria
24

25

26
27

28
                                                 2
 1   Dated: May 3, 2019                              CALIFORNIA ATTORNEY GENERAL’S OFFICE

 2                                                   XAVIER BECERRA
                                                     Attorney General of California
 3                                                   SARA J. DRAKE
                                                     Senior Assistant Attorney General
 4                                                   T. MICHELLE LAIRD
                                                     Supervising Deputy Attorney General
 5                                                   WILLIAM P. TORNGREN
                                                     Deputy Attorney General
 6

 7                                                         /s/ TIMOTHY M. MUSCAT
 8                                                   By: ____________________________
                                                         TIMOTHY M. MUSCAT
 9                                                       Deputy Attorney General
                                                         Attorneys for Defendants
10

11

12                                                 ORDER

13

14            Pursuant to the parties’ above stipulation (Doc. 15), and for good cause shown, the Court
15   hereby EXTENDS the deadline for the parties to file the “Joint Record of Negotiations,” by thirty
16   days, to June 5, 2019. All other deadlines in the Scheduling Order (Doc. 14), remain unchanged.
17

18   IT IS SO ORDERED.
19

20
     Dated:     May 6, 2019                                       /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                 3
